 

Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of April 15, 2008 (the “First Amendment Effective Date”),
among QUEST CHEROKEE, LLC, a Delaware limited liability company (the
“Borrower”), and ROYAL BANK OF CANADA, as Administrative Agent and Collateral
Agent for the Lenders parties to the hereinafter defined Credit Agreement (in
such capacities, the “Administrative Agent” and “Collateral Agent,”
respectively) and as a Lender with KeyBank National Association, U.S. Bank
National Association and Société Générale the other Lenders.

Reference is made to the Credit Agreement dated as of November 15, 2007 among
Borrower, the Administrative Agent, the Collateral Agent and the Lenders parties
thereto (as amended, the “Credit Agreement”). Unless otherwise defined in this
Amendment, capitalized terms used herein shall have the meaning set forth in the
Credit Agreement; all section, exhibit and schedule references herein are to
sections, exhibits and schedules in the Credit Agreement; and all paragraph
references herein are to paragraphs in this Amendment.

RECITALS

Pursuant to the Agent/Arranger Fee Letter, the following amendments are to
become effective as of the First Amendment Effective Date.

Accordingly, for adequate and sufficient consideration, it is agreed, as
follows:

Paragraph 1. Amendments. Effective as of the First Amendment Effective Date, the
Credit Agreement is amended as follows:

 

1.1

Definitions. Section 1.01 of the Credit Agreement is amended as follows:

 

(a)

The following definitions are amended in their entirety to read as follows:

“Agreement means this Credit Agreement as amended by the First Amendment to
Credit Agreement.”

 

1

 

--------------------------------------------------------------------------------



“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Utilization Percentage (and any Revolving Loans and Letters of
Credit outstanding on the First Amendment Effective Date shall automatically
have the Applicable Rate below applied regardless of whether such Revolving Loan
is a Base Rate Loan or Eurodollar Rate Loan and regardless of whether such
Applicable Rate becomes effective on a day other than the last day of an
Interest Period):

 

 

 

 

 

Applicable

 

Rate

 

 

 

 

Pricing
Level

 

Utilization Percentage

 

Letters of
Credit

 

Eurodollar
Rate +

 

Base Rate

 

Commitment
Fee

 

 

 

 

+

 

1

 

< 33%

 

2.25%

 

2.25%

 

1.25%

 

0.30%

2

 

> 33% but < 66%

 

2.50%

 

2.50%

 

1.50%

 

0.375%

3

 

> 66% but < 85%

 

2.75%

 

2.75%

 

1.75%

 

0.375%

4

 

>85%

 

2.875%

 

2.875%

 

1.875%

 

0.500%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Utilization Percentage shall become effective on the date such change occurs.

“Maturity Date means (a) November 15, 2010, or (b) such earlier effective date
of any other termination, cancellation, or acceleration of the Aggregate
Revolving Commitment under this Agreement.”

(b)       The following definitions are inserted alphabetically into Section
1.01 of the Credit Agreement:

“First Amendment Effective Date means April 15, 2008.”

“First Amendment to Credit Agreement means that certain First Amendment to
Credit Agreement dated as of April 15, 2008, among the Borrower, Royal Bank of
Canada, as Administrative Agent and Collateral Agent, and as a Lender with
KeyBank National Association, U.S. Bank National Association and Société
Générale the other Lenders.”

1.2       Section 2.15. Section 2.15 of the Credit Agreement “Revolving
Commitment Increase” is deleted in its entirety.

Paragraph 2. Effective Date. This Amendment shall become effective on and as of
the First Amendment Effective Date.

Paragraph 3. Acknowledgment and Ratification. The Borrower and the Guarantors
each (i) consent to the agreements in this Amendment, (ii) agree and acknowledge
that the execution, delivery, and performance of this Amendment shall in no way
release, diminish, impair, reduce, or otherwise affect the respective
obligations of the Borrower or any Guarantor under the Loan Documents to which
it is a party, which Loan Documents shall remain in full force and effect, and
all rights thereunder are hereby ratified and confirmed.

 

2

 

--------------------------------------------------------------------------------



Paragraph 4. Representations. The Borrower and the Guarantors each represent and
warrant to the Administrative Agent and the Lenders that as of the First
Amendment Effective Date (a) all representations and warranties in the Loan
Documents are true and correct in all material respects as though made on the
date hereof, except to the extent that any of them speak to a different specific
date, and (b) no Default or Event of Default exists.

Paragraph 5. Expenses, Funding Losses. The Borrower shall pay on demand all
reasonable costs, fees, and expenses paid or incurred by the Administrative
Agent incident to this Amendment, including, without limitation, Attorney Costs
in connection with the negotiation, preparation, delivery, and execution of this
Amendment and any related documents, filing and recording costs, and the costs
of title insurance endorsements, if any.

Paragraph 6. Miscellaneous.

(a)       This Amendment is a “Loan Document” referred to in the Credit
Agreement. Except as otherwise provided in the Agent/Arranger Fee Letter, the
provisions relating to Loan Documents in Article X of the Credit Agreement are
incorporated in this Amendment by reference. Unless stated otherwise (a) the
singular number includes the plural and vice versa and words of any gender
include each other gender, in each case, as appropriate, (b) headings and
captions may not be construed in interpreting provisions, (c) this Amendment
must be construed, and its performance enforced, under New York law and
applicable federal law, (d) if any part of this Amendment is for any reason
found to be unenforceable, all other portions of it nevertheless remain
enforceable, and (e) this Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document, and all of those counterparts must be construed together to constitute
the same document.

PARAGRAPH 7. ENTIRE AGREEMENT. THIS AMENDMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES ABOUT THE SUBJECT MATTER OF THIS AMENDMENT AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

Paragraph 8. Parties. This Amendment binds and inures to the benefit of the
Borrower, the Guarantors, the Administrative Agent, the Collateral Agent, the
Lenders, and their respective successors and assigns.

Paragraph 9. Further Assurances. The parties hereto each agree to execute from
time to time such further documents as may be necessary to implement the terms
of this Amendment.

The parties hereto have executed this Amendment in multiple counterparts to be
effective as of the First Amendment Effective Date.

Remainder of Page Intentionally Blank

Signature Pages to Follow.

 

3

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

BORROWER:

 

 

 

 

 

QUEST CHEROKEE, LLC,

 

 

as Borrower

 

 

 

 

 

 

 

 

By:

/s/ Jerry D. Cash

 

 

Jerry D. Cash

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

QUEST ENERGY PARTNERS, L.P.,

 

 

as a Guarantor

 

 

 

 

 

By:

QUEST ENERGY GP, LLC,

 

 

Its General Partner

 

 

 

 

 

By:

/s/ Jerry D. Cash

 

 

Jerry D. Cash,

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

QUEST OILFIELD SERVICE, LLC,

 

 

as a Guarantor

 

 

 

 

 

By:

QUEST CHEROKEE, LLC,

 

 

Its Sole Member

 

 

 

 

 

By:

/s/ Jerry D. Cash

 

 

Jerry D. Cash,

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page 1

 

--------------------------------------------------------------------------------





 

ADMINISTRATIVE AGENT:

 

 

 

 

 

ROYAL BANK OF CANADA,

 

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

By:

/s/ Renuka Gnanaswaran

 

Name:

Renuka Gnanaswaran

 

Title:

Manager, Agency

 

 

 

 

 

 

 

L/C ISSUER AND LENDER:

 

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

and L/C Issuer

 

 

 

 

 

By:

/s/ Jason S. York

 

Name:

Jason S. York

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

Signature Page 2

 

--------------------------------------------------------------------------------



ACKNOWLEDGED AND RATIFIED BY

THE UNDERSIGNED LENDERS:

 

 

KEYBANK NATIONAL ASSOCIATION,

 

 

as Documentation Agent and a Lender

 

 

 

 

 

By:

/s/ Kevin Hays

 

Name:

Kevin Hays

 

Title:

Director

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as a

 

 

Lender

 

 

 

 

 

By:

/s/ Mark E. Thompson

 

Name:

Mark E. Thompson

 

Title:

Senior Vice President

 

 

 

 

 

 

 

SOCIÉTÉ GÉNÉRALE, as a Lender

 

 

 

 

 

By:

/s/ Elena Robciuc

 

Name:

Elena Robciuc

 

Title:

Director

 

 

 

 

 

Signature Page 3

 

 